          Case 1:19-cv-10743-DJC Document 2 Filed 04/18/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


TheBrain Technologies, LP,
                                                   Case No. 19-cv-10743
       Plaintiff,
                                                   Rule 7.1 Corporate Disclosure Statement
v.

AnyLogic North America, LLC,

       Defendant.


     STATEMENT PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 7.1

       Pursuant to Federal Rule of Civil Procedure 7.1 requiring nongovernmental corporate

parties to (1) identify any parent corporation and any publicly held corporation owning 10% or

more of its stock; or (2) state that there is no such corporation, TheBrain Technologies, LP, states

that there is no publicly held entity that owns 10% or more of its stock.



Dated: April 18, 2019

                                               By: /s/ Seth H. Ostrow

                                                    Seth H. Ostrow (MA Bar No. 562546)
                                                    sho@msf-law.com
                                                    Sarah Pfeiffer (pro hac vice to be filed)
                                                    sap@msf-law.com
                                                    MEISTER SEELIG & FEIN LLP
                                                    125 Park Avenue, 7th Floor
                                                    New York, NY 10017
                                                    Telephone: (212) 655-3500
                                                    Facsimile: (212) 655-3536

                                                    Attorneys for Plaintiff
                                                    TheBrain Technologies, LP
